Holmes, J.
This bill of exceptions substantially repeats the case which was here after the former trial, but this time the defendant excepts. Paine v. Silva, 168 Mass. 432. The plaintiffs’ evidence was more explicit than before to conversations during the time covered by the bill, which showed that the defendant contemplated the continuous furnishing of goods to the vessel, and the charging of them to the owners, either directly or through a charge to great generals. The brief submitted for the defendant, after repeating the argument previously addressed to us, adds the suggestion that the master was owner pro hac vice under the Provincetown lay, a suggestion which is taken from the former decision, where it was made and repudiated. There is a further suggestion that the defendant’s promise, if any, was a promise to answer for the debts of the master, and therefore was not binding because not in writing. But the ground on which the plaintiff was allowed to go to the jury was that there was evidence that the defendant made himself a debtor for the goods. There is nothing else worth mentioning.

Exceptions overruled.